DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 01/07/2021, with respect to prior art rejections based on Shigemi and separately on Uno have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.	The closest prior art is Shigemi et al. (JP S61-020693A).  Shigemi teaches a copper cored bonding wire comprising one or more kinds of elements selected among: Mg, Ca, rare earth element; Ti; Hf; V; Nb; Ta; Ni; Pd; Pt; Au; Cd; B; Al; In; Si; Ge; Pb; P; Sb; Bi; Se and Te with the balance being copper in a weight range of 0.001- 2 weight percent [Overview].   As such Pt, In and Ge are taught in the list of elements, however there is no teaching or suggestion to choose specifically Pt with either In or Ge as required by the claim.  Thus it is unobvious based on the breath of available elements and potentially combinations to choose Pt with either In or Ge as required by the claim. Additionally, there is no .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/ELIZABETH COLLISTER/Examiner, Art Unit 1784